DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09 September 2022 is acknowledged.
Claims 5-11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (II and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onal et al. (U.S. Patent No. 10396117 B2).
Regarding claim 1, Onal teaches a semiconductor package comprising: a plurality of semiconductor dice (110) (see figure 1C, substrates 110a-110e); and a line array of single-photon avalanche diodes (120) that is split between the plurality of semiconductor dice (110), wherein each one of the plurality of semiconductor dice (110) includes at least one respective single-photon avalanche diode (120) (see figure 1C; col. 5, lines 1-3, the plurality of detector elements 120 may include sixteen detector elements arranged in a single column (e.g., a linear array); and col. 4, lines 23-25, at least one of the detector elements 120 could be an avalanche photodiode (APD) or a single photon avalanche diode (SPAD)).
Regarding claim 12, Onal teaches the semiconductor package defined in claim 1, further comprising: a plurality of lenses (152) that focus incident light away from gaps between the semiconductor dice (110) and towards the single-photon avalanche diodes (120) (col. 5, lines 58-59, each detector element of the plurality of detector elements 120 may include a microlens 152; and col. 7, lines 29-35, For a given on-substrate detector pitch 172 (e.g., 400 microns), substrates 110a and 110b may be arranged such that an inter-substrate detector pitch 174 is substantially identical to detector pitch 172. In some embodiments, the inter-substrate detector pitch 174 could differ by less than 1% or less than 5% from the detector pitch 172 (note that there is a gap between semiconductor die)).
Regarding claim 13, Onal teaches the semiconductor package defined in claim 12, further comprising: a package lid (150), wherein the plurality of lenses (152) are formed integrally with the package lid (150) (see figure 1B, encapsulation 150).
Regarding claim 14, Onal teaches the semiconductor package defined in claim 12, further comprising: a package lid (150), wherein the plurality of lenses (152) are attached to the package lid (150) (see figure 1B, encapsulation 150).
Regarding claim 15, Onal teaches the semiconductor package defined in claim 1, wherein the line array of single-photon avalanche diodes (120) includes at least thirty-two single-photon avalanche diodes (col. 8, lines 39-41, the optical receiver device may include at least 13 substrates. In such a scenario, a total number of detector elements, N, may be at least 208).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onal et al. (U.S. Patent No. 10396117 B2) in view of Cronin et al. (USPGPub 20110090485 A1).
Regarding claim 2, Onal teaches wherein the optical sensors are single-photon avalanche diodes (col. 4, lines 23-25, at least one of the detector elements 120 could be an avalanche photodiode (APD) or a single photon avalanche diode (SPAD)). However, Onal fails to explicitly teach wherein each image sensor is formed on a respective semiconductor die of the plurality of semiconductor dice.
However, Cronin teaches wherein each optical sensor is formed on a respective semiconductor die of the plurality of semiconductor dice (see figure 12, a plurality of photodiode die 1201 having an active area 1202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onal to incorporate the teachings of Cronin to further include each optical sensor on its own respective substrate in order to further isolate the elements, allowing the circuit more flexibility in terms of which sensor it will receive data from.
Regarding claim 3, Onal as modified by Cronin teaches the semiconductor package defined in claim 2, further comprising: a plurality of lenses (Onal 152), wherein each single-photon avalanche diode (Onal 120) is overlapped by a lens (Onal 152) of the plurality of lenses (Onal 152) (Onal, col. 5, lines 58-59, each detector element of the plurality of detector elements 120 may include a microlens 152).
Regarding claim 4, Onal as modified by Cronin teaches the semiconductor package defined in claim 3, wherein each lens (Onal 152) of the plurality of lenses (Onal 152) overlaps a respective semiconductor die (Onal 110) and a gap between adjacent semiconductor dies (Onal 110) (Onal, see figures 1B and 1E, showing microlenses overlapping detectors 120, gaps between detectors and semiconductor dice 110, Cronin, see figure 12, a plurality of photodiode die 1201 having an active area 1202).
Regarding claim 16, Onal teaches a semiconductor package comprising: a plurality of semiconductor dice (110) (see figure 1C, substrates 110a-110e); a plurality of single-photon avalanche diodes (120) (col. 4, lines 23-25, at least one of the detector elements 120 could be an avalanche photodiode (APD) or a single photon avalanche diode (SPAD)); and a plurality of lenses (152), wherein each single-photon avalanche diode (120) is overlapped by a respective lens (152) of the plurality lenses (152) (col. 5, lines 58-59, each detector element of the plurality of detector elements 120 may include a microlens 152). However, Onal fails to explicitly teach wherein each optical sensor is formed on a respective semiconductor die of the plurality of semiconductor dice.
However, Cronin teaches wherein each optical sensor is formed on a respective semiconductor die of the plurality of semiconductor dice (see figure 12, a plurality of photodiode die 1201 having an active area 1202). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onal to incorporate the teachings of Cronin to further include each optical sensor on its own respective substrate in order to further isolate the elements, allowing the circuit more flexibility in terms of which sensor it will receive data from.
Regarding claim 18, Onal as modified by Cronin teaches the semiconductor package defined in claim 16, wherein the plurality of lenses (Onal 152) focus incident light away from gaps between the semiconductor dice (Onal 110) and towards the single-photon avalanche diodes (Onal 120) (Onal, col. 5, lines 58-59, each detector element of the plurality of detector elements 120 may include a microlens 152; and col. 7, lines 29-35, For a given on-substrate detector pitch 172 (e.g., 400 microns), substrates 110a and 110b may be arranged such that an inter-substrate detector pitch 174 is substantially identical to detector pitch 172. In some embodiments, the inter-substrate detector pitch 174 could differ by less than 1% or less than 5% from the detector pitch 172 (note that there is a gap, albeit a small one)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onal et al. (U.S. Patent No. 10396117 B2) in view of Cronin et al. (USPGPub 20110090485 A1) as applied to claim 16 above, and further in view of Onakado et al. (USPGPub 20140217476 A1).
Regarding claim 17, Onal as modified by Cronin teaches the semiconductor package defined in claim 16, wherein the plurality of single-photon avalanche diodes (Onal 120) form a line array that extends in a first direction and a plurality of lenses (Onal 152) (Onal, see figure 1C; col. 5, lines 1-3, the plurality of detector elements 120 may include sixteen detector elements arranged in a single column (e.g., a linear array); and col. 4, lines 23-25, at least one of the detector elements 120 could be an avalanche photodiode (APD) or a single photon avalanche diode (SPAD)). However, the combination fails to explicitly teach wherein the plurality of lenses are cylindrical lenses that have curvature in the first direction.
However, Onakado teaches wherein the plurality of lenses (18) are cylindrical lenses that have curvature in the first direction (¶108, a cylindrical microlens not having a radius of curvature in the TDI transfer direction (vertical direction D1) may be employed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Onal and Cronin to include cylindrical lenses because owing to a curvature in a direction perpendicular to TDI transfer (horizontal direction D2) in the cylindrical microlens to thereby obtain improvement in sensitivity is achieved (¶108 Onakado). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878          

/JENNIFER D BENNETT/Examiner, Art Unit 2878